Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response the communications filed on 11/10/2021 in which Claims 1-2, 5, 20, and 25 are amended. The amendments have been entered. Claims 1-2, 4-15, 18-25 and 28-32 are pending. After an examiner-initiated interview on January 13th 2022, the examiner and applicant agreed upon additional amendments to Claims 1, 4 and 6 to put the application in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dina Blikshteyn during a telephone conversation on January 13th 2022.

Claims 1, 4 and 6 have been amended as follows:

Claim 1: A computer-implemented method for performing a machine classification task on a dataset comprising a plurality of inputs, the method including:
processing the plurality of inputs through a decision neural network which generates a classification indicating selection of a first non-recurrent neural network or a second recurrent neural network (RNN) from neural networks comprising the first non-recurrent neural network and the second recurrent neural network (RNN), wherein the decision neural network includes at least two fully connected layers with rectifier linear units (ReLU) stacked on top of the first non-recurrent neural network and a trained non-recurrent neural network-based classifier that produces output probabilities for the first non-recurrent neural network or the second RNN;
when the decision neural network selects the first non-recurrent neural network based on the classifier, processing the plurality of inputs through the first non-recurrent neural network which performs the machine classification task on the plurality of inputs, wherein the first non-recurrent neural network generates a mean vector representation of an input by averaging vector embeddings of the input; and
 	when the decision neural network selects the second RNN based on the classifier, processing the plurality of inputs through the second RNN to perform the machine classification task on the plurality of inputs.

Claim 4: The computer-implemented method of claim 1, wherein the machine classification task is to classify the plurality of inputs to a first class or a second class.

Claim 6: The computer-implemented method of claim 5, wherein the plurality of inputs are at least one [[is a]] sentence and the machine classification task is to classify the at least one sentence to at least one of positive sentiment class, negative sentiment class, or neutral sentiment class.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 1, 20 and 25 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
 Independent claims 1, 20 and 25 have been searched with respect to prior art, but no art which anticipates the invention, or no combination of prior art which renders the invention obvious, has been uncovered. Specifically, the limitations "… the decision neural network includes at least two fully connected layers with rectifier linear units (ReLU) stacked on top of the first non-recurrent neural network where, from above, the first non-recurrent neural network is also used by a decision neural network as one of the selection of downstream neural networks" have not been uncovered.
The closest prior arts to the invention are Tüske and Bialynicka – Birula. Tüske teaches ReLUs stacked upon a non-recurrent neural network, but does not teach a decision neural network using the same non-recurrent neural network as one of the selection of downstream neural network models. Bialynicka – Birula teaches a decision neural network with the selections of two neural network models, but does not teach a model selector (a decision neural network) including ReLUs stacked on top of a non-recurrent neural network.
The novel feature is the invention has specific details about how all those pieces fit together. None of the arts teach all details of those concepts and put them together.

Dependent claims 2, 4-15, 18, 19, 21-24 and 28-32 are also allowed at least due to their dependency on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122